Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7, 9-19, 21, and 24-26.
The following is a statement of reasons for the indication of allowable subject matter. Specifically, when read in light of the specification nothing in the prior art of record teaches, suggests, or discloses:

Re 1: “in which the thermally-conductive plastic defines a generally tubular side wall having the first opening.”

Re 24: “wherein the first and second grooves receive the potting material.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875